DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 27 is/are objected to because of the following informalities:
Claim 27, Ln. 2 recites “over least” which should read “over at least”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 22-24, 26, 29, 32, 37-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (WO Pub. 2018/094452 A1).
Regarding claim 20, Bayer discloses a method of manufacturing a water reservoir (¶¶0169-0189; finished form in Fig. 16) for use in a medical treatment apparatus (Figs. 5-6) for providing a supply of pressurized breathable air to a patient in a positive pressure range suitable for treatment of a respiratory disorder, the method comprising: bonding (¶0178 – e.g. secured by welding) a thin film (Fig. 15 #5152) in a non-final form to a body (Fig. 15 #5148) of the water reservoir, wherein the body and the thin film form a reservoir base forming a cavity structured to hold a volume of water (Fig. 16; ¶0173), wherein the thin film comprises a non-metallic material (¶0170) and includes a wall thickness of less than about 1 mm (¶0172), and wherein the body comprises a plastic material (¶0166).
Bayer fails to explicitly disclose modifying the non-final form of the bonded thin film into a final form, wherein the final form is different from the non-final form.
However, Bayer teaches that film 5152 can be secured to bottom plate 5148 by welding (¶0178). One having ordinary skill in the art would have considered it prima facie obvious that the welding together of two parts would result in at least a minimal structural and/or molecular change (i.e. modification) to both of the parts at the location where the welding connects the two parts.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bayer modifying the non-final form of the bonded thin film into a final form, wherein the final form is different from the non-final form based upon use of welding as the specific securing technique in Bayer between film 5152 and bottom plate 5148 which would be expected to result in at least a minimal structural and/or molecular change to those two parts where they are connected by the welding. It is noted that the claim does not require the modifying step to occur after the bonding step. The bonding step and the modifying step can thus be read as generally occurring at the same time in Bayer to change the form of film 5152 from what it was as an independent piece into what it is when welded together with base plate 5148. Applicant may wish to consider defining the modifying step as occurring after the bonding step, similar to claim 42.
Regarding claim 22, Bayer teaches the invention as modified above and further suggests as obvious modifying the non-final form of the bonded thin film is completed when the plastic material of the main body comprises dimensional stability (¶0178). The welding together of film 5152 and base plate 5148 will result in dimensional stability to base plate 5148 as the welding process results in a completely secured structure.
Regarding claim 23, Bayer teaches the invention as modified above and further teaches the thin film comprises a flat configuration in the non-final form (e.g. Fig. 15; ¶0188).
Regarding claim 24, Bayer teaches the invention as modified above and further teaches the wall thickness of the thin film is less than about 0.5 mm in the final form (¶0172).
Regarding claim 26, Bayer teaches the invention as modified above and further suggests as obvious bonding further comprises extending the thin film over at least a portion of a bottom wall (#5149.2) of the body (¶¶0173-0174).
Regarding claim 29, Bayer teaches the invention as modified above and further teaches the reservoir base comprises a two-part construction including only the body and the thin film (Figs. 15 & 17 #5148, 5152).
Regarding claim 32, Bayer teaches the invention as modified above and further teaches the bottom wall of the reservoir base includes a hole (Fig. 15 #5149.3; ¶¶0173-0174), and the thin film is connected so that the thin film sealingly covers the hole and perimeter edges of the thin film extend beyond edges of the hole (¶¶0173-0174).
Regarding claim 37, Bayer teaches the invention as modified above and further teaches the thin film includes a first side (Fig. 17 #5152.1; ¶0175) including at least a portion adapted to form a bottom interior surface of the water reservoir exposed to the volume of water, and a second side (Fig. 17 #5152.2; ¶0175), opposite to the first side, wherein the second side of the thin film includes at least a portion adapted to form a bottom, exposed exterior surface of the water reservoir exposable to a heating assembly of a water reservoir dock to allow thermal engagement with the heating assembly when the water reservoir is removably received by the water reservoir dock (¶0175).
Regarding claim 38, Bayer teaches the invention as modified above and further teaches the thin film comprises silicone, polycarbonate, or other thermoplastic or elastomeric materials (¶0171).
Regarding claim 40, Bayer teaches the invention as modified above and further teaches a water reservoir (Fig. 16; ¶0122) manufactured by the method according to claim 20 (see above).
Regarding claim 41, Bayer teaches the invention as modified above and further teaches a medical treatment apparatus (Figs. 5-6) comprising a water reservoir (Fig. 16; ¶0122) manufactured by the method according to claim 20 (see above).
Allowable Subject Matter
Claims 21, 25, 27-28, 30-31, 33-36, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, Bayer fails to teach or suggest the type of modifying of the thin film recited by the instant claim. Bayer only suggests using a pre-formed film 5152 without consideration of the types of modifications recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 25, Bayer fails to teach or suggest forming the non-final form and the final form of the thin film in the same tool.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 27, Bayer fails to teach or suggest bonding further comprises extending the thin film over at least a portion of side walls of the main body. While it may be possible in Bayer for film 5152 to engage with side walls 5149.1 there is no teaching or suggestion that film 5152 would “extend over” side walls 5149.1 as required by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 28, Bayer fails to teach or suggest at least a portion of the final form of the thin film comprises a curvature or dome-shape. Bayer only suggests film 5152 as flat. The instant application uses a different modifying step to that performed by Bayer, which allows the particular shaping recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 30, Bayer fails to teach or suggest the final form of the thin film comprises a step-wise geometric shape. Bayer only suggests film 5152 as flat. The instant application uses a different modifying step to that performed by Bayer, which allows the particular shaping recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 31, Bayer fails to teach or suggest the thin film is bonded to the plastic material of the body by way of insert molding while meeting all of the other requirements of claim 20. While Bayer does teach the thin film can be bonded to the plastic material of the body by way of insert molding (¶¶0178, 0180) there is not a preponderance of the evidence that use of that bonding technique would result a modification of thin film 5152 from a non-final form into a final form different from the non-final form, as required by claim 20. Rather, one of ordinary skill in the art would generally expect the process of insert molding film 5152 with bottom plate 5148 to leave film 5152 unchanged beyond the fact of its new connection.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 33, Bayer fails to teach or suggest the final form of the thin film includes a bottom plate, a side wall extending around a perimeter of the bottom plate, and an interfacing portion to connect the thin film to the bottom wall of the body. Specifically, Bayer fails to teach or suggest a side wall of film 5152 in the final form which would be distinguishable from any other part of film 5152 which would need to be read as the bottom plate. As the same parts of film 5152 cannot be accurately read as both the bottom plate and the side wall of the instant claim one having ordinary skill in the art beginning from Bayer would not have considered it prima facie obvious to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding claim 35, the claim is allowed for the same general reasons as discussed above in regard to claim 21.
Regarding claim 36, the claim is allowed for the same general reasons as discussed above in regard to claims 29 and 30.
Regarding claim 39, the claim is allowed for the same general reasons as discussed above in regard to claims 29 and 30.
Regarding claim 42, the prior art fails to teach or suggest a method of forming according to the requirements of the instant claim. The closest prior art to the instant claim is the above cited Bayer et al. (WO Pub. 2018/094452 A1). However, Bayer has no consideration of modifying the bonded thin film by distorting the thin film after it has been bonded to the plastic material of the body of the water reservoir.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785